Citation Nr: 1627156	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for vaginitis.

3. Entitlement to service connection for an abnormal breast lump.

4. Entitlement to an initial compensable rating for allergic rhinitis.

5. Entitlement to an initial compensable rating for a bilateral foot disability, to include bilateral plantar fasciitis with hallux valgus, prior to June 2, 2015, and a rating in excess of 10 percent for each foot thereafter.

6. Entitlement to an initial compensable rating for bacterial nephritis.

7. Entitlement to an initial compensable rating for herpes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2015, at which time it was remanded for further development, to include providing the Veteran with additional VA examinations and opinions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to an initial compensable disability rating for herpes and for increased disability ratings for bilateral foot disabilities both before and after June 2, 2015, and entitlement to an initial compensable disability rating for nephritis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have a current diagnosis of chronic sinusitis which had its onset in or is otherwise due to service.  

2. The Veteran is not shown to have a current diagnosis of vaginitis which had its onset in or is otherwise due to service.  

3. The Veteran is not shown to have a disability or pathology manifested by abnormal lumps or tissue in the breasts.  

4. Throughout the appeals period, the Veteran's allergic rhinitis has been characterized by nasal discharge, itchy and watery eyes, difficulty breathing, and headaches, but there is no showing of nasal polyps, obstruction of the nasal passages, or the need for prolonged antibiotics or physician prescribed bed rest.


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for vaginitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for abnormal breast lumps have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2008, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2007, March 2008, and June 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

Sinusitis

The Veteran's service treatment records show that she was treated on multiple occasions for upper respiratory infections, allergic rhinitis, and related symptoms.  There is no discussion or diagnosis of chronic sinusitis in the service treatment records.

At a VA examination in December 2007, the Veteran reported having sinus problems for 10 years, which she described as constant and resulting in incapacitation as offen as 4 times a year, for up to 3 weeks at a time.  She had reported headaches accompanying her sinusitis, as well as problems breathing through her nose, hoarseness in her voice, pain, and crusting in her eyes.  No sinusitis was detected on examination and the sinus X-ray was within normal limits.  The examiner reported that there was no pathology on which to base a diagnosis.

At the March 2008 VA examination, the Veteran reported a history of rhinitis but no skin testing for allergies had been done.  She had never been told that she had sinus problems.  Sinus X-rays taken at that time were normal.

At the February 2015 hearing, the Veteran testified that she had frequent flare-ups of her allergic rhinitis and that when the pollen was really high it allowed the sinusitis to develop.  She testified that she had difficulty breathing, especially when there was a lot of pollen in the air, that she had been provided a nasal spray for her symptoms and occasionally antibiotics.  She had not been told that her nasal passages were enlarged, but they were inflamed and irritated during symptomatic episodes of rhinitis.

At the June 2015 VA examination, the examiner noted that the Veteran had been diagnosed at times with sinusitis and with rhinitis and had experienced a single episode of non-incapacitating sinusitis within the past year.  The examiner explained that the term "acute sinusitis" refers to the sinus infections that get better on their own or with medication, but that leave no residuals or long-term sequelae, much like the common cold.  And, like the common cold that a person has this year is not due to the cold the person had the previous year, one sinus infection does not occur because of the previous sinus infection.  Rather, these are two separate episodes.  In contrast, "chronic rhinosinusitis" is defined in the medical literature as an inflammatory condition involving the paranasal sinuses and linings of the nasal passages that lasts12 weeks or longer and requires objective evidence of mucosal inflammation.  The examiner noted that the Veteran's specific symptoms, recurrent congestion, headaches and upper respiratory symptoms were most likely related to her allergic rhinitis.  They were not due to any episode of sinusitis experienced in service, although the symptoms might be the same as those experienced in service.  The examiner noted that because a diagnosis of chronic sinusitis requires X-ray findings, which the Veteran did not have, then she could not be said to have a diagnosis of chronic sinusitis.

Based on the evidence set forth above, the Board finds that a current diagnosis of chronic sinusitis has not been shown.  Although the Veteran has reported sinus-related symptoms, the medical evidence indicates that those are more properly attributed to her service-connected allergic rhinitis.  In addition, any similarity between symptoms exhibited in service and symptoms experienced since service separation has not been shown to indicate that a coherent underlying pathology in the form of chronic sinusitis is present.  Rather, the Board is persuaded by the medical evidence, in particular the opinion of the June 2015 VA examiner, that each period of symptoms is a separate event of an acute and transitory nature.  Notably, the Veteran has not provided any competent credible evidence to the contrary.

Inasmuch as the medical evidence is against a finding that chronic sinusitis has been shown, the benefit-of-the-doubt is not applicable here and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

Vaginitis

The Veteran's service treatment records show that she was treated in November 2001 for vaginal itching and discharge with a diagnosis of vaginal candidiasis.  She was seen in August 2004 and August 2005 for vaginal discharge, with a diagnosis listed in 2005 as vaginitis based on microbiology.

At a VA examination in December 2007, the Veteran reported having been diagnosed with vaginitis in 2000.  The examiner reported that no pathology was present on examination and no diagnosis could be rendered.

The Veteran testified at hearing in February 2015 that she felt that her vaginitis was a chronic condition.  She noted that she had been prescribed both a topical cream and an oral medication to treat her symptoms.

The VA examination in May 2015 noted that the Veteran reported having recurrent vaginitis secondary to yeast and bacterial vaginosis, beginning about 15 years prior.  However, review of her VA treatment records did not show repeated treatments for those conditions and there were multiple gynecological examinations that made no reference to vaginitis or vaginal discharge.  The examiner offered the opinion that four treatments for vaginitis or bacterial vaginosis in the last 10 years did not constitute a chronic or recurrent disorder and would not be the result of any related condition diagnosed or treated in service.  The examiner noted that symptomatic vaginal discharge (vaginitis) can be caused by anything that alters the pH balance of the vagina, including use of antibiotics or other medication, medical conditions, pregnancy, sexual intercourse, sexually transmitted infections and the use of scented soaps or detergent.  The examiner also noted the Veteran had been diagnosed with diabetes but had improved her glucose control (glucose imbalance due to diabetes can affect the pH balance of the vagina).  The Veteran was asymptomatic at the time of the examination.

Based on a review of the record, the Board finds that the Veteran does not have a current diagnosis of vaginitis and that any symptoms manifested during the appeals period which may be attributable to vaginitis are not the result of her military service or any condition or symptoms experienced therein.  Specifically, the Board acknowledges that the Veteran was treated in service for vaginal discharge and vaginitis on a few occasions.  The Board also accepts the Veteran's testimony that, in her belief, she suffers from recurrent episodes of vaginal discharge and vaginitis that are related to those she experienced in service.  However, the Board observes that the Veteran is not shown to have the requisite medical training or expertise with respect to gynecological conditions which would render her competent to offer a medical opinion as to the etiology of her symptoms.

At the VA examinations in 2007, 2008, and 2015, the Veteran provided a history of vaginal discharge diagnosed as bacterial vaginosis or vaginitis.  However, all indications in the record are that these incidents were acute and transitory and that the underlying medical condition resolved prior to service separation.  In particular, the Board relies upon the medical information and evidence provided by the May 2015 VA examiner which noted that symptomatic vaginal discharge can be caused by anything that affected the pH balance of the vagina, to include medications, sexual intercourse, and scented soaps or detergents.  This information demonstrates that the Veteran's vaginitis is not a single underlying pathology but a series of occurrences of symptoms which are likely not related to each other.  The VA examination and opinion support the conclusion that the Veteran does not have a chronic condition or disability resulting from service, despite the sporadically recurring symptoms.  Notably, the Veteran has submitted no competent or credible evidence to the contrary.

The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).  The claim must be denied.

Abnormal Breast Lump

The Veteran seeks service connection for an abnormal lump or lumps in her breasts and has stated that she has had to have regular mammograms as a result of this issue.  Service treatment records show that masses were detected in both breasts on multiple occasions in service, including January 1995, November 206, and August 2007.  Diagnoses included possible fibroadenoma and possible hamartoma; all evaluations found these masses to be benign.  Service treatment records from as early as December 1994 and as recently as 2014 show that the Veteran has been closely monitored for any signs of breast cancer or other malignancies, including by regular mammography and by MRI.  In every instance, the masses in the Veteran's breasts, when found, have been determined to be benign.  At the December 2007 VA examination, the findings with respect to the Veteran's breasts were within normal limits.  

At the February 2015 hearing, the Veteran testified because of her history of lumps in her breasts she was monitored by a mammogram every six months.  She had been told that she had more of this type of problem than women normally had and that they were therefore watching her in case something developed.

At the May 2015 VA examination, the examiner noted the Veteran's history, including a mammogram with benign fibroadenoma in 1998, and a mass in the left breast in 2002 which was also found to be benign after testing which included a mammogram, breast ultrasound and breast MRI, and an attempted fine needle aspiration of the mass.  The examiner offered the opinion that based on the continued benign findings and routine follow-ups from her regular mammograms which showed no evidence of malignancy, there was no evidence to suggest that the Veteran had a chronic disability or pathological condition which was related to her active duty service. 

Based on the evidence set forth above, the Board finds that the Veteran's abnormal breast lumps or masses do not represent a disability or pathology for which service connection is warranted.  The Board acknowledges that the Veteran has been shown to have abnormal tissue in her breasts at different times, described as hamartomas or fibroadenomas, both of which are benign.  While the record indicates that the Veteran's physicians are watching her closely for possible future pathologies or malignancies, no such pathology or malignancy has been demonstrated to date.  Rather, as discussed by the May 2015 VA examiner, there is no evidence of any chronic disability or pathological condition related to active duty service with respect to the abnormal lumps in her breasts.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, no disability has been shown and the claim of service connection for abnormal breast lumps must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the evidence shows that the Veteran's disability picture related to her service-connected disabilities has been consistent throughout the appeals period.  As a result, staged ratings are not appropriate for any of the disabilities on appeal.

Facts and Analysis

Allergic Rhinitis

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

In light of the evidence that the Veteran's sinusitis symptoms are most likely due to her allergic rhinitis, the Board has also considered the rating criteria for sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514. 

At the December 2007 VA examination, there was no evidence of nasal obstruction or nasal polyps on physical examination.  In addition, rhinitis and sinusitis were not detected.

At the March 2008 VA examination, the Veteran reported a history of rhinitis but no skin testing for allergies had been done.  She had never been told that she had sinus problems.  Sinus X-rays taken at that time were normal.

At the February 2015 hearing, the Veteran testified that her rhinitis was worse when pollen was high and caused itchy eyes, runny nose, and difficulty breathing.  

At the June 2015 VA examination the Veteran did not have 50% or greater obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on either the right or left sides.  There was no evidence of permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The examiner noted that the allergic rhinitis had been diagnosed in service, but also noted that treatment records since service were silent for any complaints consistent with allergic rhinitis.  The examiner explained that the Veteran's recurrent congestion, headaches and upper respiratory symptoms were likely the result of her allergic rhinitis rather than sinusitis.  

Based on the evidence set forth above, the Board finds that a higher or compensable disability rating is not warranted for the Veteran's allergic rhinitis under Diagnostic Code 6522 because neither obstruction of the nasal passage nor polyps were shown on examination.  In addition, although the Veteran reported taking medication for her symptoms and experiencing increased symptoms and discomfort during times when there was more pollen in the air, there is no evidence that she has experienced incapacitating episodes in the form of physician-prescribed bed rest, nor that she has been prescribed antibiotics for a prolonged period of time for her symptoms.  As such, the criteria for a compensable rating under the General Rating Formula for Sinusitis have likewise not been met.  38 C.F.R. § 4.97.  


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, while the rating criteria do not specifically describe the Veteran's symptomatology with respect to her allergic rhinitis, they do discuss assignment of compensable ratings only where more severe presentations of symptoms such as nasal polyps or obstruction of nasal passages is demonstrated, implying that the Veteran's disability picture of difficulty breathing, nasal discharge and other symptoms being present when specific pollens were in the air are not an exceptional disability picture.  Therefore, the Board finds that the normal disability picture associated with less severe allergic rhinitis is contemplated by the Rating Schedule and the assigned rating is adequate such that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for vaginitis is denied.

Entitlement to service connection for abnormal breast lump is denied.

Entitlement to an initial compensable disability rating for allergic rhinitis is denied.


REMAND

The Veteran is service connected for herpes and seeks a compensable disability rating for the condition.  The Veteran's herpes is rated based on 38 U.S.C.A. § 4.118, Diagnostic Code 7806, for dermatitis or eczema, based on analogous symptoms or manifestations.  The rating criteria for Diagnostic Code 7806 includes a discussion of the surface area of the body affected by the condition and a discussion of whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required to treat the condition.  A recent decision by the United States Court of Appeals for Veterans Claims (Court) found that a determination must be made regarding whether a systemic medication prescribed for skin disability is like or similar to a corticosteroid or other immunosuppressive drug.  See Warren v. McDonald, ___ Vet.App. ___ (May 10, 2016).  On remand, a VA examination should be conducted to answer both of these questions.   

The Veteran is also service connected for plantar fasciitis and hallux valgus of both feet, previously rated as noncompensable and recently increased to 10 percent for each foot under Diagnostic Code 5284.  The law requires that consideration be given to all potentially applicable rating criteria and that the nature of a claim should be broadly construed to consider all potential diagnoses related to the symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (per curiam).  At the June 2015 VA examination, the examiner noted that the Veteran had been diagnosed in service with pes cavus or clawfoot which was manifested by painful callosities for which she had been receiving regular treatment.  The rating criteria for pes cavus, Diagnostic Code 5278, include the effect of the condition on the plantar fascia and the existence of tenderness and painful callosities.  In light of the inclusion in the rating criteria of many of the manifestations of the Veteran's current foot disability, the Board finds that further medical examination and clarification is needed.  Specifically, a medical provider should review each of the rating levels for pes cavus as compared with the Veteran's specific symptoms and should indicate whether pes cavus with painful callosities constitutes a separate disability from the Veteran's plantar fasciitis with hallux valgus or whether the clinical presentation of both is more accurately encompassed in the criteria listed under Diagnostic Code 5278.  In addition, in light of the fact that staged ratings were awarded for the Veteran's foot disability symptoms, an opinion should be provided based on the medical record as to whether the disability picture has been consistent throughout the appeals period or whether a worsening was demonstrated at the June 2015 VA examination.

The Veteran also seeks an initial compensable disability rating for nephritis, which is rated based on renal dysfunction.  The rating criteria provided that a 10 percent disability rating may be granted where transient or slight edema or hypertension rated as at least 10 percent disabling has been demonstrated.  38 C.F.R. § 4.115a.  While the June 2015 VA examination addresses the question of edema and hypertension, the history on which the opinion is based is not consistent with the history provided at the March 2008 VA examination.  Specifically, the June 2015 VA examiner discussed the Veteran as having been diagnosed with acute pyelonephritis in 2007 and found that it was not related to her hypertension, which had been diagnosed in 1995.  However, the March 2008 VA examiner noted a history of recurrent pyelonephritis beginning in 1989 and continuing for at least 10 years.  As such, the discrepancies in the Veteran's medical history as understood by the two examiners are critical to the question of rating for nephritis.  Therefore, the Board finds that a new VA examination and consideration of the Veteran's medical history is necessary on remand.    


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to address the severity of her herpes and the nature of the medication prescribed to treat the condition.  Specifically, the examiner should obtain a history from the Veteran of the locations of lesions during a normal outbreak and should provide an estimate of the total body surface and total exposed body surface involved.  In addition, the examiner should obtain a history regarding the medications prescribed to treat the conditions and should offer an opinion as to whether each such medication is like or similar to corticosteroids or immunosuppressant drugs.  A statement regarding the duration of time for which such drugs are prescribed out of any twelve-month period should also be included.

The examiner is asked to provide a statement of the reasons for the opinions offered and to provide citations to any medical research used to formulate the opinion.  The examiner should review the entirety of the record and should state that such has been reviewed in the examination report.  

2. Afford the Veteran an appropriate VA examination to address the nature and severity of her bilateral foot disability.  Specifically, the examiner should address both the findings of pes cavus as shown in service and at the June 2015 VA examination and the current service-connected disability of plantar fasciitis with hallux valgus, and should indicate whether these result in a clinical picture which is indicative of a single disability or two separate disabilities.  In addressing this question, the examiner should review the rating criteria under Diagnostic Code 5278 for clawfoot (pes cavus) and address each of the listed symptoms as well as the entirety of the disability picture. 

In addition, in light of the fact that staged ratings were awarded for the Veteran's foot disability symptoms, an opinion should be provided based on the medical record as to whether the disability picture has been consistent throughout the appeals period (that is, since service separation) or whether a worsening was demonstrated at or around the time of the June 2015 VA examination.  

The examiner is asked to provide a statement of the reasons for the opinions offered and to provide citations to any medical research used to formulate the opinion.  The examiner should review the entirety of the record and should state that such has been reviewed in the examination report.  

3. Afford the Veteran an appropriate VA examination to determine the nature and extent of any symptomatology related to her service-connected nephritis.  The Veteran should be asked to provide a comprehensive history of all symptoms related to nephritis, which should be compared with the medical evidence of record.  The examiner should then offer an opinion regarding whether the Veteran's nephritis was manifested prior to her diagnosis with hypertension and, if found to be manifested prior, should address the relationship, if any, between the two disabilities.  In addition, the examiner should address the Veteran's reports of edema and should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that such is related to the nephritis.  Any necessary testing should be done to determine if the Veteran has albumin or casts related to her history of nephritis.
The examiner is asked to provide a statement of the reasons for the opinions offered and to provide citations to any medical research used to formulate the opinion.  The examiner should review the entirety of the record and should state that such has been reviewed in the examination report.  

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


